 

SUBSCRIPTION AGREEMENT

 

Clearsign Combustion Corporation.

12870 Interurban Avenue South

Seattle, Washington 98168

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.                  This Subscription Agreement (this “Agreement”) is made as of
the date set forth below between Clearsign Combustion Corporation., a Washington
corporation (the “Company”), and the Investor.

 

2.                  The Company has authorized the sale and issuance to certain
investors of up to an aggregate of 812,500 shares (the “Securities”) of its
common stock, par value $0.001 per share (the “Common Stock”), for a purchase
price of $8.00 per share (the “Purchase Price”).

 

3.                  The offering and sale of the Securities (the “Offering”) are
being made pursuant to (1) an effective Registration Statement on Form S-3
(including the Prospectus contained therein (including any documents
incorporated by reference therein, the “Base Prospectus”) and any documents
incorporated by reference therein, the “Registration Statement”) filed by the
Company with the Securities and Exchange Commission (the “Commission”), (2) if
applicable, certain “free writing prospectuses” (as that term is defined in Rule
405 under the Securities Act of 1933, as amended), that have or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
and (3) a Final Prospectus Supplement (the “Final Prospectus Supplement,” and
together the Base Prospectus, the “Final Prospectus”) containing the final terms
of the Offering that has been delivered to the Investor and that will be filed
with the Commission.

 

4.                  The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Securities set forth below for the aggregate purchase price set forth below.
The Securities shall be purchased pursuant to the Terms and Conditions for
Purchase of Securities attached hereto as Annex I and incorporated herein by
this reference as if fully set forth herein. The Investor acknowledges that the
Offering is not being underwritten by the placement agents (the “Placement
Agents”) named in the Final Prospectus and that there is no minimum offering
amount.

 

5.                  The manner of settlement of the Securities purchased by the
Investor shall be determined by such Investor as follows (check one):

 

[____] A. Delivery by electronic book-entry at The Depository Trust Company
(“DTC”), registered in the Investor’s name and address as set forth below, and
released by vStock Transfer LLC, the Company’s transfer agent (the “Transfer
Agent”), to the Investor at the Closing. NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 



 

 

 

(I)DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE SECURITIES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SECURITIES, AND

 

(II)REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

JP Morgan Chase
4 Metro Tech Center

Brooklyn, NY 11417
ABA # 021000021

Swift Code: chasus33
Account Name: Continental Stock Transfer & Trust Co. AAF ClearSign Combustion
Corp.

Account Number: 530-158396

REF: (Investor Name)

 

— OR —

 

[____] B. Delivery versus payment (“DVP”) through DTC (i.e., the Company shall
deliver Securities registered in the Investor’s name and address as set forth
below and released by the Transfer Agent to the Investor at the Closing directly
to the account(s) at Brean Capital LLC (“Brean”) identified by the Investor and
simultaneously therewith payment shall be made from such account(s) to the
Company through DTC). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  

(I)NOTIFY BREAN OF THE ACCOUNT OR ACCOUNTS AT BREAN TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

(II)CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT BREAN TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SECURITIES MAY NOT BE
DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER, AT THE COMPANY’S DISCRETION.

 



 

 

 

6.                  The Investor represents that, except as set forth below, (a)
it has had no position, office or other material relationship within the past
three years with the Company or persons known to it to be affiliates of the
Company, (b) it is not a FINRA member or an Associated Person (as such term is
defined under the NASD Membership and Registration Rules Section 1011) as of the
Closing, and (c) it, after giving effect to the transactions contemplated
hereby, will not, either individually or with a group (as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), be the beneficial owner of 20% or more of the Company’s outstanding
Common Stock. For purposes of this Section 6, beneficial ownership shall be
determined pursuant to a Rule 13d-3 under the Exchange Act. Exceptions:

 



 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7.                  The Investor represents that it has received (i) the final
Base Prospectus, dated May 30, 2013, which is a part of the Company’s
Registration Statement, (ii) the documents incorporated by reference therein (or
otherwise made available to it by the filing by the Company of an electronic
version thereof with the Commission) and (iii) any free writing prospectus
(collectively, the “Disclosure Package”) prior to the execution by the Investor
of this Agreement. The Investor understands that prior to delivery of this
Agreement to the Company the Investor will receive the Final Prospectus.

 

8.                  No offer by the Investor to buy Securities will be accepted
and no part of the Purchase Price will be delivered to the Company until the
Investor has received the Final Prospectus and the Company has accepted such
offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked by the Investor, without obligation or commitment of any
kind, at any time prior to the Company (or a Placement Agent on behalf of the
Company) sending (orally, in writing, or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until this Agreement is accepted and countersigned by
or on behalf of the Company. The Investor understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this
subscription for Securities, in whole or in part.

 

Number of Securities:       Purchase Price Per Securities: $        Aggregate
Purchase Price: $  

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 



 

 

 

  Dated as of:                          , 2014               INVESTOR   By:    
      Print Name:             Title:           Address:        

  

Agreed and Accepted
this ______ day of _____________, 2014:

 

CLEARSIGN COMBUSTION CORP.     By:     Title:  

 



 

 

 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1.                  Authorization and Sale of the Securities. Subject to the
terms and conditions of this Agreement, the Company has authorized the sale of
the Securities.

 

2.                  Agreement to Sell and Purchase the Securities; Placement
Agent.

 

2.1              At the Closing (as defined in Section 3.1), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions set forth herein, the number of Securities set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

 

2.2              The Company proposes to enter into substantially this same form
of Subscription Agreement with certain other investors (the “Other Investors”)
and expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3              Investor acknowledges that the Company has agreed to pay Brean
Capital LLC (collectively, the “Placement Agents”) a fee (the “Placement Fee”)
in respect of the sale of Securities to the Investor.

 

2.4              The Company has entered into a Placement Agency Agreement,
dated February 27, 2014 (the “Placement Agreement”), with the Placement Agents.
Under Section 3 of the Placement Agreement, the Company has made representations
and warranties to the Placement Agents and the Investors, which the Investors
shall be entitled to rely upon as third party beneficiaries thereof.

 

3.                  Closings and Delivery of the Securities and Funds.

 

3.1              Closing. The completion of the purchase and sale of the
Securities (the “Closing”) shall occur at a place and time (the “Closing Date”)
to be specified by the Company and the Representative (as defined in the
Placement Agreement), and of which the Investors will be notified in advance by
the Placement Agreement, in accordance with Rule 15c6-1 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). At the
Closing, (a) the Company shall cause the Transfer Agent to deliver to the
Investor the number of Securities set forth on the Signature Page registered in
the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor and (b) the aggregate purchase price for the Securities being purchased
by the Investor will be delivered by or on behalf of the Investor to the
Company.

 

3.2              Conditions to the Company’s Obligations. The Company’s
obligation to issue and sell the Securities to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Securities being
purchased hereunder as set forth on the Signature Page and (ii) the accuracy of
the representations and warranties made by the Investor pursuant to this
Agreement, including the Terms and Conditions for Purchase of Securities, and
the fulfillment of those undertakings of the Investor to be fulfilled prior to
the Closing Date pursuant to this Agreement, including the Terms and Conditions
for Purchase of Securities.

 



 

 

 

3.3              Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Securities will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date pursuant
to this Agreement and Section 7 of the Placement Agreement, and to the condition
that the Placement Agents shall not have: (i) terminated the Placement Agreement
pursuant to the terms thereof or (ii) determined that the conditions to the
closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Securities that they have agreed to purchase from the
Company.

 

3.4              Delivery of Funds.

 

(a)                Delivery by Electronic Book-Entry at The Depository Trust
Company. If the Investor elects to settle the Securities purchased by such
Investor through delivery by electronic book-entry at DTC, no later than one (1)
business day after the execution of this Agreement by the Investor and the
Company, the Investor shall remit by wire transfer the amount of funds equal to
the aggregate purchase price for the Securities being purchased by the Investor
to the following account designated by the Company and the Placement Agents
pursuant to the terms of that certain Escrow Agreement (the “Escrow Agreement”)
dated as of February 24, 2014, by and among the Company, the Placement Agents
and Continental Stock Transfer & Trust Company (the “Escrow Agent”):

 

JP Morgan Chase

4 Metro Tech Center

Brooklyn, NY 11417

ABA # 021000021

Swift Code: chasus33

Account Name: Continental Stock Transfer & Trust Co. AAF ClearSign Combustion
Corp.

Account Number: 530-158396

REF: (Investor Name)

 

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of each Investor to the Company upon the satisfaction, in the
sole judgment of the Representative, of the conditions set forth in Section 3.3
hereof. The Representative shall have no rights in or to any of the escrowed
funds, unless the Representative and the Escrow Agent are notified in writing by
the Company in connection with the Closing that a portion of the escrowed funds
shall be applied to the Placement Fee. The Company and the Investor agree to
indemnify and hold the Escrow Agent harmless from and against any and all
losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this Section
3.4 or otherwise with respect to the funds held in escrow pursuant hereto or
arising under the Escrow Agreement, unless it is finally determined that such
Losses resulted directly from the willful misconduct or gross negligence of the
Escrow Agent. Anything in this Agreement to the contrary notwithstanding, in no
event shall the Escrow Agent be liable for any special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Escrow Agent has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 



 

 

 

Investor shall also furnish to the Representative a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).

 

(b)               Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Securities purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall confirm that the account or accounts at Brean Capital LLC (“Brean”) to be
credited with the Securities being purchased by the Investor have a minimum
balance equal to the aggregate purchase price for the Securities being purchased
by the Investor.

 

3.5              Delivery of Shares.

 

(a)                Delivery by Electronic Book-Entry at The Depository Trust
Company. If the Investor elects to settle the Securities purchased by such
Investor through delivery by electronic book-entry at DTC, no later than one (1)
business day after the execution of this Agreement by the Investor and the
Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a
Deposit/Withdrawal at Custodian (“DWAC”) instructing Philadelphia Stock
Transfer, the Company’s transfer agent, to credit such account or accounts with
the Securities by means of an electronic book-entry delivery. Such DWAC shall
indicate the settlement date for the deposit of the Securities, which date shall
be provided to the Investor by the Representative. Simultaneously with the
delivery to the Company by the Escrow Agent of the funds held in escrow pursuant
to Section 3.4 above, the Company shall direct its transfer agent to credit the
Investor’s account or accounts with the Securities pursuant to the information
contained in the DWAC.

 

(b)               Delivery Versus Payment through The Depository Trust Company.
If the Investor elects to settle the Securities purchased by such Investor by
delivery versus payment through DTC, no later than one (1) business day after
the execution of this Agreement by the Investor and the Company, the Investor
shall notify Brean of the account or accounts at Brean to be credited with the
Securities being purchased by such Investor. On the Closing Date, the Company
shall deliver the Securities to the Investor directly to the account(s) at Brean
identified by Investor and simultaneously therewith payment shall be made from
such account(s) to the Company through DTC.

 

4.                  Representations, Warranties and Covenants of the Investor.

 

The Investor represents and warrants to, and agrees with, the Company and the
Placement Agents that:

 



 

 

 

4.1              The Investor (a) is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in shares presenting an investment decision like that involved in
the purchase of the Securities, including investments in securities issued by
the Company and investments in comparable companies, (b) has answered all
questions on the Signature Page and the Investor Questionnaire and the answers
thereto are true and correct as of the date hereof and will be true and correct
as of the Closing Date and (c) in connection with its decision to purchase the
number of Securities set forth on the Signature Page, has received and is
relying only upon the Disclosure Package and the Final Prospectus and the
documents incorporated by reference therein.

 

4.2              (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agents that would
permit an offering of the Securities, or possession or distribution of offering
materials in connection with the issue of the Securities in any jurisdiction
outside the United States where action for that purpose is required, (b) if the
Investor is outside the United States, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers the Securities or has in its possession or distributes any
offering material, in all cases at its own expense and (c) the Placement Agents
have not authorized to make and have not made any representation, disclosure or
use of any information in connection with the issue, placement, purchase and
sale of the Securities, except as set forth or incorporated by reference in the
Base Prospectus or the Final Prospectus.

 

4.3              (a) The Investor has full right, power, authority and capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement, and (b) this Agreement constitutes a valid
and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

 

4.4              The Investor understands that nothing in this Agreement, the
General Disclosure Package, the Final Prospectus or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.

 

4.5              Since the earlier to occur of (i) the date on which the
Placement Agents first contacted such Investor about the Offering and (ii) the
date that is the tenth (10th) trading day prior to the date of this Agreement,
it has not engaged in any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities). Each Investor covenants that it will not engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed. Each
Investor agrees that it will not use any of the Securities acquired pursuant to
this Agreement to cover any short position in the Common Stock if doing so would
be in violation of applicable securities laws. For purposes hereof, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers.

 



 

 

 

5.                  Survival of Representations, Warranties and Agreements;
Third Party Beneficiary. Notwithstanding any investigation made by any party to
this Agreement or by the Placement Agents, all covenants, agreements,
representations and warranties made by the Company and the Investor herein will
survive the execution of the Agreement, the delivery to the Investor of the
Securities being purchased and the payment therefor. The Placement Agents and
Brean shall be third party beneficiaries with respect to the representations,
warranties and agreements of the Investor in Section 4 hereof.

 

6.                  Notices. All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electric confirmation of receipt and will be delivered and addressed as
follows:

 

(a)                if to the Company, to:

 

Clearsign Combustion Corp.

12870 Interurban Avenue South

Seattle, Washington 98168

Attention: Richard F. Rutkowski, Chief Executive Officer

Fax No: (206) 299-3553

 

 

with a copy (which shall not constitute notice) to:

 

Richardson & Patel, LLP

The Chrysler Building,

405 Lexington Avenue, 49th Floor

New York, NY 10174

Attention: Kevin Friedmann, Esq.

Fax No: (917) 591-6898

 

(b)               if to the Investor, at its address on the Signature Page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.

 



 

 

 

7.                  Changes. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Investor.

 

8.                  Headings. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and will not be
deemed to be part of this Agreement.

 

9.                  Severability. In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.

 

10.              Governing Law. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.

 

11.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

12.              Confirmation of Sale. The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement shall
constitute written confirmation of the Company’s sale of Securities to such
Investor and an acceptance of such Investor’s offer to purchase such Securities.

 

13.              Press Release. The Company and the Investor agree that the
Company shall issue one or more press releases (a) announcing the Offering and
(b) disclosing any material, non-public information regarding the proposed
restructuring of the Company that was described in the Final Prospectus prior to
the opening of the financial markets in New York City on the business day
immediately after the date hereof.

 

14.              Termination. In the event that the Placement Agreement is
terminated by the Placement Agents pursuant to the terms thereof, the Agreement
shall terminate without any further action on the part of the parties hereto.

 

15.              Assignability of Agreement. The Agreement and the Investor’s
rights, obligations and interest under the Agreement, including the Terms and
Conditions for Purchase of Securities, are not transferable or assignable by the
Investor.

 



 

 

 

EXHIBIT A

  

CLEARSIGN COMBUSTION CORP.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

  

1. The exact name that your Securities are to be registered in. You may use a
nominee name if appropriate:         2. The relationship between the Investor
and the registered holder listed in response to item 1 above:         3. The
mailing address of the registered holder listed in response to item 1 above:    
    4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:         5. Name of DTC
Participant (broker-dealer at which the account or accounts to be credited with
the Securities are maintained):         6. DTC Participant Number:         7.
Name of Account at DTC Participant being credited with the Securities:        
8. Account Number at DTC Participant being credited with the Securities:  

 



 

 